
	
		I
		112th CONGRESS
		2d Session
		H. R. 4054
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Walz of Minnesota
			 (for himself, Ms. Slaughter, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Lobbying Disclosure Act of 1995 to require
		  the disclosure of political intelligence activities, to amend title 18, United
		  States Code, to enhance the prosecution of public corruption, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restore Public Trust
			 Act.
		2.Table of
			 Contents
			
				Sec. 1. Short title.
				Sec. 2. Table of Contents.
				Title I—Disclosure of political intelligence
				Sec. 101. Disclosure of political intelligence activities under
				Lobbying Disclosure Act.
				Sec. 102. Effective date.
				Title II—Public corruption prosecution improvements
				Sec. 201. Venue for Federal offenses.
				Sec. 202. Theft or bribery concerning programs receiving
				Federal financial assistance.
				Sec. 203. Penalty for Section 641 violations.
				Sec. 204. Bribery and graft; clarification of definition of
				Official Act; clarification of the crime of illegal
				gratuities.
				Sec. 205. Amendment of the sentencing guidelines relating to
				certain crimes.
				Sec. 206. Extension of statute of limitations for serious
				public corruption offenses.
				Sec. 207. Increase of maximum penalties for certain public
				corruption related offenses.
				Sec. 208. Additional wiretap predicates.
				Sec. 209. Expanding venue for perjury and obstruction of
				justice proceedings.
				Sec. 210. Prohibition on undisclosed self-dealing by public
				officials.
				Sec. 211. Disclosure of information in complaints against
				judges.
				Sec. 212. Clarification of exemption in certain bribery
				offenses.
				Sec. 213. Certifications regarding appeals by United
				States.
			
		IDisclosure of
			 political intelligence
			101.Disclosure of
			 political intelligence activities under Lobbying Disclosure Act
				(a)DefinitionsSection 3 of the Lobbying Disclosure Act of
			 1995 (2 U.S.C. 1602) is amended—
					(1)in paragraph
			 (2)—
						(A)by inserting after
			 lobbying activities each place that term appears the following:
			 or political intelligence activities; and
						(B)by inserting after
			 lobbyists the following: or political intelligence
			 consultants; and
						(2)by adding at the
			 end the following new paragraphs:
						
							(17)Political
				intelligence activitiesThe term political intelligence
				activities means political intelligence contacts and efforts in support
				of such contacts, including preparation and planning activities, research, and
				other background work that is intended, at the time it is performed, for use in
				such contacts, and coordination with such contacts and efforts of
				others.
							(18)Political
				intelligence contact
								(A)DefinitionThe term political intelligence
				contact means any oral or written communication (including an electronic
				communication) to or from a covered executive branch official or a covered
				legislative branch official, the information derived from which is intended for
				use in analyzing securities or commodities markets, or in informing investment
				decisions, and which is made on behalf of a client with regard to—
									(i)the formulation,
				modification, or adoption of Federal legislation (including legislative
				proposals);
									(ii)the formulation, modification, or adoption
				of a Federal rule, regulation, Executive order, or any other program, policy,
				or position of the United States Government; or
									(iii)the
				administration or execution of a Federal program or policy (including the
				negotiation, award, or administration of a Federal contract, grant, loan,
				permit, or license).
									(B)ExceptionThe
				term political intelligence contact does not include a
				communication that is made by or to a representative of the media if the
				purpose of the communication is gathering and disseminating news and
				information to the public.
								(19)Political
				intelligence firmThe term political intelligence
				firm means a person or entity that has 1 or more employees who are
				political intelligence consultants to a client other than that person or
				entity.
							(20)Political
				intelligence consultantThe term political intelligence
				consultant means any individual who is employed or retained by a client
				for financial or other compensation for services that include one or more
				political intelligence
				contacts.
							.
					(b)Registration
			 requirementSection 4 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by
			 inserting after whichever is earlier, the following: or a
			 political intelligence consultant first makes a political intelligence
			 contact,; and
							(ii)by
			 inserting after such lobbyist each place that term appears the
			 following: or consultant;
							(B)in paragraph (2),
			 by inserting after lobbyists each place that term appears the
			 following: or political intelligence consultants; and
						(C)in paragraph
			 (3)(A)—
							(i)by
			 inserting after lobbying activities each place that term appears
			 the following: and political intelligence activities; and
							(ii)in
			 clause (i), by inserting after lobbying firm the following:
			 or political intelligence firm;
							(2)in subsection
			 (b)—
						(A)in paragraph (3),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities;
						(B)in paragraph
			 (4)—
							(i)in
			 the matter preceding subparagraph (A), by inserting after lobbying
			 activities the following: or political intelligence
			 activities; and
							(ii)in
			 subparagraph (C), by inserting after lobbying activity the
			 following: or political intelligence activity;
							(C)in paragraph (5),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities;
						(D)in paragraph (6),
			 by inserting after lobbyist each place that term appears the
			 following: or political intelligence consultant; and
						(E)in the matter
			 following paragraph (6), by inserting or political intelligence
			 activities after such lobbying activities;
						(3)in subsection
			 (c)—
						(A)in paragraph (1),
			 by inserting after lobbying contacts the following: or
			 political intelligence contacts; and
						(B)in paragraph
			 (2)—
							(i)by
			 inserting after lobbying contact the following: or
			 political intelligence contact; and
							(ii)by
			 inserting after lobbying contacts the following: and
			 political intelligence contacts; and
							(4)in subsection (d),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence
			 activities.
					(c)Reports by
			 registered political intelligence consultantsSection 5 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—
					(1)in subsection (a),
			 by inserting after lobbying activities the following: and
			 political intelligence activities;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A), by inserting after lobbying
			 activities the following: or political intelligence
			 activities;
							(ii)in
			 subparagraph (A)—
								(I)by inserting after
			 lobbyist the following: or political intelligence
			 consultant; and
								(II)by inserting
			 after lobbying activities the following: or political
			 intelligence activities;
								(iii)in
			 subparagraph (B), by inserting after lobbyists the following:
			 and political intelligence consultants; and
							(iv)in
			 subparagraph (C), by inserting after lobbyists the following:
			 or political intelligence consultants;
							(B)in paragraph
			 (3)—
							(i)by
			 inserting after lobbying firm the following: or political
			 intelligence firm; and
							(ii)by
			 inserting after lobbying activities each place that term appears
			 the following: or political intelligence activities; and
							(C)in paragraph (4),
			 by inserting after lobbying activities each place that term
			 appears the following: or political intelligence activities;
			 and
						(3)in subsection
			 (d)(1), in the matter preceding subparagraph (A), by inserting or a
			 political intelligence consultant after a
			 lobbyist.
					(d)Disclosure and
			 enforcementSection 6(a) of the Lobbying Disclosure Act of 1995
			 (2 U.S.C. 1605) is amended—
					(1)in paragraph
			 (3)(A), by inserting after lobbying firms, the following:
			 political intelligence consultants, political intelligence
			 firms,;
					(2)in paragraph (7),
			 by striking or lobbying firm and inserting , lobbying
			 firm, political intelligence consultant, or political intelligence
			 firm; and
					(3)in paragraph (8),
			 by striking or lobbying firm and inserting , lobbying
			 firm, political intelligence consultant, or political intelligence
			 firm.
					(e)Rules of
			 constructionSection 8(b) of the Lobbying Disclosure Act of 1995
			 (2 U.S.C. 1607(b)) is amended by striking or lobbying contacts
			 and inserting , lobbying contacts, political intelligence activities, or
			 political intelligence contacts.
				(f)Identification
			 of clients and covered officialsSection 14 of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C. 1609) is amended—
					(1)in subsection
			 (a)—
						(A)in the heading, by
			 inserting or political
			 intelligence after lobbying;
						(B)by inserting
			 or political intelligence contact after lobbying
			 contact each place that term appears; and
						(C)in paragraph (2),
			 by inserting or political intelligence activity, as the case may
			 be after lobbying activity;
						(2)in subsection
			 (b)—
						(A)in the heading, by inserting
			 or political
			 intelligence after lobbying;
						(B)by inserting
			 or political intelligence contact after lobbying
			 contact each place that term appears; and
						(C)in paragraph (2),
			 by inserting or political intelligence activity, as the case may
			 be after lobbying activity; and
						(3)in subsection (c), by inserting or
			 political intelligence contact after lobbying
			 contact.
					(g)Annual audits
			 and reports by Comptroller GeneralSection 26 of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C. 1614) is amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 political intelligence firms, political intelligence
			 consultants, after lobbying firms,; and
						(B)by striking
			 lobbying registrations and inserting
			 registrations;
						(2)in subsection (b)(1)(A), by inserting
			 political intelligence firms, political intelligence
			 consultants, after lobbying firms,; and
					(3)in subsection (c),
			 by inserting or political intelligence consultant after a
			 lobbyist.
					102.Effective
			 dateThe amendments made by
			 this title shall apply with respect to any political intelligence contact (as
			 defined in section 3 of the Lobbying Disclosure Act of 1995, as added by
			 section 101 of this Act) that is made on or after the 45th day after the date
			 of the enactment of this Act.
			IIPublic corruption
			 prosecution improvements
			201.Venue for
			 Federal offenses
				(a)In
			 generalThe second undesignated paragraph of section 3237(a) of
			 title 18, United States Code, is amended by adding before the period at the end
			 the following: or in any district in which an act in furtherance of the
			 offense is committed.
				(b)Section
			 headingThe heading for section 3237 of title 18, United States
			 Code, is amended to read as follows:
					
						3237.Offense taking
				place in more than one
				district
						.
				(c)Table of
			 sectionsThe table of sections at the beginning of chapter 211 of
			 title 18, United States Code, is amended so that the item relating to section
			 3237 reads as follows:
					
						
							3237. Offense taking place in more than one
				district.
						
						.
				202.Theft or
			 bribery concerning programs receiving Federal financial
			 assistanceSection 666(a) of
			 title 18, United States Code, is amended—
				(1)by striking
			 10 years and inserting 20 years;
				(2)by striking
			 $5,000 the second place and the third place it appears and
			 inserting $1,000;
				(3)by striking
			 anything of value each place it appears and inserting any
			 thing or things of value; and
				(4)in paragraph
			 (1)(B), by inserting after any thing the following: or
			 things.
				203.Penalty for
			 Section 641 violationsSection
			 641 of title 18, United States Code, is amended by striking ten
			 years and inserting 15 years.
			204.Bribery and
			 graft; clarification of definition of Official Act;
			 clarification of the crime of illegal gratuities
				(a)DefinitionSection 201(a) of title 18, United States
			 Code, is amended—
					(1)in paragraph (2),
			 by striking and at the end;
					(2)by amending
			 paragraph (3) to read as follows:
						
							(3)the term
				official act—
								(A)means any act
				within the range of official duty, and any decision or action on any question,
				matter, cause, suit, proceeding, or controversy, which may at any time be
				pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit; and
								(B)may be a single
				act, more than 1 act, or a course of conduct;
				and
								;
				and
					(3)by adding at the
			 end the following:
						
							(4)the term
				rule or regulation means a Federal regulation or a rule of the
				House of Representatives or the Senate, including those rules and regulations
				governing the acceptance of gifts and campaign
				contributions.
							.
					(b)ClarificationSection
			 201(c)(1) of title 18, United States Code, is amended to read as
			 follows:
					
						(1)otherwise than as
				provided by law for the proper discharge of official duty, or by rule or
				regulation—
							(A)directly or
				indirectly gives, offers, or promises any thing or things of value to any
				public official, former public official, or person selected to be a public
				official for or because of any official act performed or to be performed by
				such public official, former public official, or person selected to be a public
				official;
							(B)directly or
				indirectly, knowingly gives, offers, or promises any thing or things of value
				with an aggregate value of not less than $1,000 to any public official, former
				public official, or person selected to be a public official for or because of
				the official’s or person’s official position;
							(C)being a public
				official, former public official, or person selected to be a public official,
				directly or indirectly, knowingly demands, seeks, receives, accepts, or agrees
				to receive or accept any thing or things of value with an aggregate value of
				not less than $1,000 for or because of the official’s or person’s official
				position; or
							(D)being a public
				official, former public official, or person selected to be a public official,
				directly or indirectly demands, seeks, receives, accepts, or agrees to receive
				or accept any thing or things of value for or because of any official act
				performed or to be performed by such official or
				person;
							.
				205.Amendment of
			 the sentencing guidelines relating to certain crimes
				(a)Directive to
			 sentencing commissionPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission forthwith shall review and, if
			 appropriate, amend its guidelines and its policy statements applicable to
			 persons convicted of an offense under section 201, 641, 1346A, or 666 of title
			 18, United States Code, in order to reflect the intent of Congress that such
			 penalties meet the requirements in subsection (b) of this section.
				(b)RequirementsIn
			 carrying out this subsection, the Commission shall—
					(1)ensure that the
			 sentencing guidelines and policy statements reflect Congress’s intent that the
			 guidelines and policy statements reflect the serious nature of the offenses
			 described in paragraph (1), the incidence of such offenses, and the need for an
			 effective deterrent and appropriate punishment to prevent such offenses;
					(2)consider the
			 extent to which the guidelines may or may not appropriately account for—
						(A)the potential and
			 actual harm to the public and the amount of any loss resulting from the
			 offense;
						(B)the level of
			 sophistication and planning involved in the offense;
						(C)whether the
			 offense was committed for purposes of commercial advantage or private financial
			 benefit;
						(D)whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense;
						(E)the extent to
			 which the offense represented an abuse of trust by the offender and was
			 committed in a manner that undermined public confidence in the Federal, State,
			 or local government; and
						(F)whether the
			 violation was intended to or had the effect of creating a threat to public
			 health or safety, injury to any person or even death;
						(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
					(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
					(5)make any necessary
			 conforming changes to the sentencing guidelines; and
					(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
					206.Extension of
			 statute of limitations for serious public corruption offenses
				(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
					
						3302.Corruption
				offensesUnless an indictment
				is returned or the information is filed against a person within 6 years after
				the commission of the offense, a person may not be prosecuted, tried, or
				punished for a violation of, or a conspiracy or an attempt to violate the
				offense in—
							(1)section 201 or
				666;
							(2)section 1341 or
				1343, when charged in conjunction with section 1346 and where the offense
				involves a scheme or artifice to deprive another of the intangible right of
				honest services of a public official;
							(3)section 1951, if
				the offense involves extortion under color of official right;
							(4)section 1952, to
				the extent that the unlawful activity involves bribery; or
							(5)section 1962, to
				the extent that the racketeering activity involves bribery chargeable under
				State law, involves a violation of section 201 or 666, section 1341 or 1343,
				when charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official, or section 1951, if the offense involves
				extortion under color of official
				right.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
					
						
							3302. Corruption
				offenses.
						
						.
				(c)Application of
			 amendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
				207.Increase of
			 maximum penalties for certain public corruption related offenses
				(a)Solicitation of
			 political contributionsSection 602(a)(4) of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 5 years.
				(b)Promise of
			 employment for political activitySection 600 of title 18, United
			 States Code, is amended by striking one year and inserting
			 3 years.
				(c)Deprivation of
			 employment for political activitySection 601(a) of title 18, United States
			 Code, is amended by striking one year and inserting 3
			 years.
				(d)Intimidation To
			 secure political contributionsSection 606 of title 18, United
			 States Code, is amended by striking three years and inserting
			 5 years.
				(e)Solicitation and
			 acceptance of contributions in Federal officesSection 607(a)(2)
			 of title 18, United States Code, is amended by striking 3 years
			 and inserting 5 years.
				(f)Coercion of
			 political activity by Federal employeesSection 610 of title 18,
			 United States Code, is amended by striking three years and
			 inserting 5 years.
				208.Additional
			 wiretap predicatesSection
			 2516(1)(c) of title 18, United States Code, is amended—
				(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), section 666 (relating to theft or bribery concerning
			 programs receiving Federal funds), after section 224 (bribery in
			 sporting contests),; and
				(2)by inserting
			 section 1031 (relating to major fraud against the United States)
			 after section 1014 (relating to loans and credit applications generally;
			 renewals and discounts),.
				209.Expanding venue
			 for perjury and obstruction of justice proceedings
				(a)In
			 generalSection 1512(i) of title 18, United States Code, is
			 amended to read as follows:
					
						(i)A
				prosecution under section 1503, 1504, 1505, 1508, 1509, 1510, or this section
				may be brought in the district in which the conduct constituting the alleged
				offense occurred or in which the official proceeding (whether or not pending or
				about to be instituted) was intended to be
				affected.
						.
				(b)Perjury
					(1)In
			 generalChapter 79 of title 18, United States Code, is amended by
			 adding at the end the following:
						
							1624.VenueA prosecution under section 1621(1), 1622
				(in regard to subornation of perjury under 1621(1)), or 1623 of this title may
				be brought in the district in which the oath, declaration, certificate,
				verification, or statement under penalty of perjury is made or in which a
				proceeding takes place in connection with the oath, declaration, certificate,
				verification, or
				statement.
							.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								1624.
				Venue.
							
							.
					210.Prohibition on
			 undisclosed self-dealing by public officials
				(a)In
			 generalChapter 63 of title 18, United States Code, is amended by
			 inserting after section 1346 the following new section:
					
						1346A.Undisclosed
				self-dealing by public officials
							(a)Undisclosed
				self-Dealing by public officialsFor purposes of this chapter,
				the term scheme or artifice to defraud also includes a scheme or
				artifice by a public official to engage in undisclosed self-dealing.
							(b)DefinitionsAs
				used in this section:
								(1)Official
				ActThe term official act—
									(A)means any act
				within the range of official duty, and any decision or action on any question,
				matter, cause, suit, proceeding, or controversy, which may at any time be
				pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit; and
									(B)may be a single
				act, more than one act, or a course of conduct.
									(2)Public
				officialThe term public official means an officer,
				employee, or elected or appointed representative, or person acting for or on be
				half of the United States, a State, or a subdivision of a State, or any
				department, agency or branch of government thereof, in any official function,
				under or by authority of any such department, agency, or branch of
				government.
								(3)StateThe
				term State includes a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
								(4)Undisclosed
				self-dealingThe term undisclosed self-dealing means
				that—
									(A)a public official
				performs an official act for the purpose, in whole or in material part, of
				furthering or benefitting a financial interest, of which the public official
				has knowledge, of—
										(i)the public
				official;
										(ii)the spouse or
				minor child of a public official;
										(iii)a general
				business partner of the public official;
										(iv)a
				business or organization in which the public official is serving as an
				employee, officer, director, trustee, or general partner;
										(v)an
				individual, business, or organization with whom the public official is
				negotiating for, or has any arrangement concerning, prospective employment or
				financial compensation; or
										(vi)an individual,
				business, or organization from whom the public official has received any thing
				or things of value, otherwise than as provided by law for the proper discharge
				of official duty, or by rule or regulation; and
										(B)the public
				official knowingly falsifies, conceals, or covers up material information that
				is required to be disclosed by any Federal, State, or local statute, rule,
				regulation, or charter applicable to the public official, or the knowing
				failure of the public official to disclose material information in a manner
				that is required by any Federal, State, or local statute, rule, regulation, or
				charter applicable to the public official.
									(5)Material
				informationThe term material information means
				information—
									(A)regarding a
				financial interest of a person described in clauses (i) through (iv) paragraph
				(4)(A); and
									(B)regarding the
				association, connection, or dealings by a public official with an individual,
				business, or organization as described in clauses (iii) through (vi) of
				paragraph
				(4)(A).
									.
				(b)Conforming
			 amendmentThe table of sections for chapter 63 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 1346 the following new item:
					
						
							1346A. Undisclosed self-dealing by public
				officials.
						
						.
				(c)ApplicabilityThe
			 amendments made by this section apply to acts engaged in on or after the date
			 of the enactment of this Act.
				211.Disclosure of
			 information in complaints against judgesSection 360(a) of title 28, United States
			 Code, is amended—
				(1)in paragraph (2)
			 by striking or;
				(2)in paragraph (3),
			 by striking the period at the end, and inserting ; or;
			 and
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)such disclosure of
				information regarding a potential criminal offense is made to the Attorney
				General, a Federal, State, or local grand jury, or a Federal, State, or local
				law enforcement
				agency.
						.
				212.Clarification
			 of exemption in certain bribery offensesSection 666(c) of title 18, United States
			 Code, is amended—
				(1)by striking
			 This section does not apply to; and
				(2)by inserting
			 The term any thing of value that is corruptly solicited,
			 demanded, accepted or agreed to be accepted in subsection (a)(1)(B) or
			 corruptly given, offered, or agreed to be given in subsection (a)(2) shall not
			 include, before bona fide salary.
				213.Certifications
			 regarding appeals by United StatesSection 3731 of title 18, United States
			 Code, is amended by inserting after United States attorney the
			 following: , Deputy Attorney General, Assistant Attorney General, or the
			 Attorney General.
			
